Citation Nr: 0929078	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
benign prostatic hypertrophy.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left breast shrapnel wound.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served as a Philippine Scout from January 1946 to 
December 1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part, 
denied service connection for a kidney condition and 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for 
arteriosclerotic heart disease, benign prostatic hypertrophy, 
bronchial asthma, and residuals of a left breast shrapnel 
wound.  

In March 2009 the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The Board notes that in May 2009, the Veteran submitted 
additional evidence to the RO without the benefit of a waiver 
for RO consideration.  See 38 C.F.R. § 20.1304.  This 
evidence consists of military pictures of the Veteran, an 
April 2009 Certificate of Honor presented to the Veteran from 
the city and county of San Francisco, and a personal 
statement from the Veteran describing the pictures.  However, 
it is not necessary that this evidence be returned to the RO 
for initial consideration as the evidence is not pertinent to 
the issues currently on appeal.  The evidence submitted only 
identifies him serving in the military and receiving an award 
for his military service.  The submitted material does not 
provide specific information regarding whether his claimed 
disabilities are attributable to his active military service.  
Accordingly, the Board finds that the evidence received is 
not evidence for which a remand is required under 38 C.F.R. § 
20.1304(c).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  A kidney disorder was not incurred in or aggravated by 
active service.  

3.  Service connection for arteriosclerotic cardiovascular 
disease and benign prostatic hypertrophy was denied in a May 
1996 rating decision.  The Veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.  

4.  Since the May 1996 rating decision which denied service 
connection for arteriosclerotic cardiovascular disease and 
benign prostatic hypertrophy, evidence that relates to an 
unestablished fact necessary to substantiate the claims has 
not been presented or secured.  

5.  In an August 2004 rating decision, the RO denied 
reopening the claims of service connection for bronchial 
asthma and residuals of a left breast shrapnel wound in an 
August 2004 rating decision.  The Veteran was notified of 
this decision and of his appeal rights.  He did not appeal 
the decision.  

6.  Since the August 2004 rating decision which denied 
reopening the claims of service connection for bronchial 
asthma and residuals of a left breast shrapnel wound, 
evidence that relates to an unestablished fact necessary to 
substantiate the claims has not been presented or secured.  


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  The May 1996 rating decision, which denied entitlement to 
service connection for arteriosclerotic cardiovascular 
disease and benign prostatic hypertrophy, is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The August 2004 rating decision, which denied reopening 
the claims of service connection for bronchial asthma and 
residuals of a left breast shrapnel wound, is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after 
a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for certain 
"chronic diseases" (including arteriosclerosis and 
cardiovascular-renal disease) may be granted if manifest to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Before addressing the merits of this case, the Board must 
first address whether the Veteran has presented new claims to 
VA or whether the claims are ones to reopen.  In that regard, 
it is noted that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claims for 
service connection for arteriosclerotic heart disease and 
benign prostatic hypertrophy are accompanied by VA treatment 
records diagnosing the Veteran with hypertension, coronary 
artery disease, congestive heart failure, chronic renal 
insufficiency, and lower urinary tract symptom.  Despite the 
new diagnoses, the Veteran continues to assert that his 
claimed disabilities are attributable to his active military 
service.  Since the current claims are not based on a 
different factual base than when the issues were last decided 
on the merits, new and material evidence is necessary to 
reopen the claims.  Id.  




II.  Decision  

A.  Arteriosclerotic Heart Disease, Benign Prostatic 
Hypertrophy, Bronchial Asthma, and Residuals of a Left Breast 
Shrapnel Wound

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

At the time of the May 1996 rating decision, which denied 
service connection for arteriosclerotic cardiovascular 
disease and benign prostatic hypertrophy, the pertinent 
evidence of record consisted of the Veteran's service 
treatment records and private medical records dated February 
1973 and March 1996.  The RO determined that there was no 
evidence of a heart disorder or benign prostatic hypertrophy 
during the Veteran's military service.  Although the March 
1996 private medical record submitted by the Veteran 
indicates diagnoses for both benign prostatic hypertrophy and 
arteriosclerotic cardiovascular disease as of December 1993, 
the RO concluded that there was no evidence of record 
relating his current disabilities to his active military 
service.  

In September 2002, the RO denied the Veteran's claim of 
entitlement to service connection for a shrapnel wound of the 
left breast.  The RO reasoned that service treatment records 
were negative and there was no evidence suggesting that the 
disorder was currently present.  

In an August 2004 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's claims of service connection for bronchial asthma 
and residuals of a left breast shrapnel wound.  The evidence 
of record at the time of the August 2004 rating decision was 
the Veteran's service treatment records, a March 2004 VA 
outpatient treatment record, a January 1981 affidavit by 
M.M., and private medical records dated February 1973, March 
1994, and March 1996.  The RO noted that service treatment 
records were void of any treatment, complaints, or diagnosis 
relating to bronchial asthma or a shrapnel wound to the left 
breast, but acknowledged the March 1994 and 1996 private 
medical records which reported a diagnosis of bronchial 
asthma, as well as the January 1981 affidavit by M.M., 
attesting to the Veteran receiving a shrapnel wound to his 
left breast after a hand grenade was thrown from the Japanese 
Army.  The RO determined that while the Veteran submitted new 
evidence that was not previously of record subsequent to the 
May 1996 and September 2002 rating decisions, the evidence is 
not material because the evidence does not show his bronchial 
asthma relating to service or a current disability relating 
to his purported shrapnel wound to the left breast.  Thus in 
the absence of new and material evidence, the RO did not 
reopen the Veteran's claims.  

The Veteran was notified of the denials in May 1996 and 
August 2004, including his appeal rights, and he did not 
appeal the decisions.  Thus, the May 1996 and August 2004 
rating decisions are final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

Based upon the evidence of record, the Board finds the 
Veteran has not presented evidence since the May 1996 and 
August 2004 rating decisions, which raises a reasonable 
possibility of substantiating the claims of service 
connection for arteriosclerotic heart disease, benign 
prostatic hypertrophy, bronchial asthma, and residuals of a 
left breast shrapnel wound.  Since the May 1996 rating 
decision, the evidence received into the record includes a 
March 1994 private medical statement, VA outpatient treatment 
records from September 2006 to May 2007, military pictures of 
the Veteran, and a Certificate of Honor presented to the 
Veteran in April 2009, from the city and county of San 
Francisco.  Similarly, the evidence received into the record 
after the August 2004 rating decision includes the VA 
outpatient treatment records from September 2006 to May 2007, 
military pictures of the Veteran, and the April 2009 
Certificate of Honor.  The Board notes that the private and 
VA outpatient treatment records reflect diagnoses of asthma, 
hypertension, coronary artery disease, congestive heart 
failure, chronic renal insufficiency, and lower urinary tract 
symptoms, but no diagnosis, complaints, or treatment of 
residuals of a left breast shrapnel wound.  

While the evidence submitted in connection with his claims is 
new, in that it was not previously of record, it is not 
material, as it does not show that the Veteran's asthma, 
hypertension, coronary artery disease, congestive heart 
failure, chronic renal insufficiency, and lower urinary tract 
symptoms were aggravated or caused by service.  Although the 
treatment records reflect continuing complaints and treatment 
for the stated disabilities, the records do not specifically 
indicate that his current disabilities are related to his 
active service.  More importantly, there is no evidence of a 
current disability relating to the Veteran's claimed 
residuals of a left breast shrapnel wound.  None of the new 
records received since the August 2004 rating decision 
provides evidence of such disability and the Veteran has not 
presented or referred to the existence of any evidence that 
supports his contention.  The Court has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  The Board concludes that this 
information, while new, does not raise a reasonable 
possibility of substantiating the Veteran's claims.

To the extent that the Veteran has offered several lay 
statements in an attempt to establish that his heart 
disability, benign prostatic hypertrophy, asthma, and 
residuals of a left breast shrapnel wound are a result of his 
military service, the Board notes that such evidence 
essentially constitutes reiterations of the Veteran's 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  The written statements are not sufficient 
to reopen the claims because they contain contentions that 
are substantively identical to those made in connection with 
the prior denial.  Consequently, merely to reiterate these 
same allegations and arguments, when previously made, does 
not constitute new evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claims to 
reopen is not new and material, and does not serve to reopen 
the claims for service connection for arteriosclerotic heart 
disease, benign prostatic hypertrophy, bronchial asthma, and 
residuals of a left breast shrapnel wound.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
the claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).  

B.  Kidney Disorder  

The Veteran asserts that his current kidney disorder is 
attributable to his active service.  

The Board has carefully reviewed the pertinent evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for a kidney 
disorder.  Service treatment records reflect no complaints, 
treatment, or diagnosis of a kidney disorder.  Upon 
discharge, the Veteran's genito-urinary was normal as 
reported on his December 1948 Report of Physical Examination 
of Enlisted Personnel Prior to Discharge, Release from Active 
Duty or Retirement.  

Post service treatment records mention complaints and 
treatment for a kidney disorder.  A September 2006 VA 
outpatient treatment note list "kidney ca" as a current 
diagnosis.  In May 2007, the Veteran visited his local VA 
outpatient treatment facility for blood pressure check and 
medication compliance.  It was noted that the Veteran 
requested the VA physician to write a letter stating that he 
has a kidney problem related to service; however, the VA 
physician explained that his disability must actually be 
"service related."  The Board notes that the VA outpatient 
treatment records do not etiologically relate the Veteran's 
current kidney disability to service or any event of service.

The Board acknowledges that the Veteran has contended, in 
essence, that his kidney disability has existed since his 
military service.  Additionally, the Board, is of course, 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology; however, there 
is no objective medical evidence of record of his disability 
incurred during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the Veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  

Based upon the evidence in the claims file, the first time 
the Veteran's kidney disability is shown is in a 2006 VA 
outpatient treatment note, which is many years following the 
Veteran's discharge from service.  The absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002) (negative evidence to mean that "which tends to 
disprove the existence of an alleged fact").  Moreover, in 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Court 
held that "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
negative service treatment records, the absence of complaint 
or treatment until many years after service, and the absence 
of any medical evidence relating the Veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
Veteran's claim.  Continuity of symptomatology has not been 
established.  There is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his kidney disorder.  Thus, service connection must be 
denied.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his kidney disorder is related to his 
military service.  However, the resolution of issue that 
involves medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, a kidney disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a kidney disorder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2006 and January 2007 letters sent 
to the Veteran.  In both letters, the Veteran was informed 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claims for service 
connection for arteriosclerotic heart disease, benign 
prostatic hypertrophy, bronchial asthma, and residuals of a 
left breast shrapnel wound in the November 2006 and January 
2007 VCAA letters.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the November 2006 letter to 
the Veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from March 
2004 to May 2007, and private treatment records dated 
February 1973 to August 2004.  

VA has not provided the Veteran with an examination in 
connection with his claims for service connection for 
arteriosclerotic heart disease, benign prostatic hypertrophy, 
bronchial asthma, and residuals of a left breast shrapnel 
wound; however, the Board finds that VA was not under an 
obligation to have the Veteran examined for his claims.  The 
Veteran has not brought forth new and material evidence to 
reopen the claims.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claims.

Turning to the Veteran's service connection claim for a 
kidney disorder, VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the Veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the disability and his active service.  
The RO informed the Veteran that he would need medical 
evidence of a relationship between his disability and 
service, and the Veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a kidney disorder is 
denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
arteriosclerotic heart disease is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
benign prostatic hypertrophy is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
bronchial asthma is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
residuals of a left breast shrapnel wound is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


